Exhibit 10.1



 

STOCK REDEMPTION AGREEMENT 

Dated as of September 4, 2019

 

This Stock Redemption Agreement (this “Agreement”), dated as of the date first
set forth above (the “Effective Date”), is entered into by and between Drone
Aviation Holding Corp., a Nevada corporation (the “Company”) and Robert Guerra
(“Shareholder”).



 

RECITALS

 

WHEREAS, Shareholder is the owner of 100,000 shares of common stock, par value
$0.0001 per share, of the Company (the “Common Stock”), purchased for $50,000
pursuant to the Common Stock Purchase Agreement between the Company, Shareholder
as a “Purchaser” thereunder and the other purchasers thereunder (the “Purchase
Agreement”); and

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Shareholder
desires to sell, and the Company desires to purchase, all of the Shareholder’s
rights, title, and interest in and to the 100,000 shares of Common Stock
acquired by the Shareholder pursuant to the Purchase Agreement (collectively,
the “Shares”) as further described herein; and

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

1. Purchase and Sale. Subject to the terms and conditions of this Agreement,
Shareholder shall sell, assign, transfer, convey, and deliver to the Company,
and the Company shall accept and purchase, the Shares and any and all rights in
the Shares to which Shareholder is entitled, and by doing so Shareholder shall
be deemed to have assigned all of Shareholder’s rights, titles and interest in
and to the Shares to the Company. The consideration for the acquisition of the
Shares shall be a total purchase price of $50,000.00 (the “Redemption price”).
The purchase and sale of the Shares (the “Closing”) shall be held on the date
hereof. At the Closing, Shareholder shall deliver to the Company the Stock Power
as attached hereto as Exhibit A, duly endorsed by Shareholder; and the Company
shall deliver to Shareholder the Redemption Price via a check or wire transfer.

 

2.Representations and Warranties of the Shareholder. Shareholder represents and
warrants to the Company as set forth below.

 

  2.1. Right and Title to Shares. Shareholder legally and beneficially owns the
Shares and no other party has any rights therein or thereto. There are no liens
or other encumbrances of any kind on the Shares and Shareholder has the sole
right to dispose of the Shares. There are no outstanding options, warrants or
other similar agreements with respect to the Shares.

 



1

 



 

  2.2. Organization and Standing; Authority. Shareholder is natural person and
has all requisite power and authority to own its properties and conduct its
business as it is now being conducted. Shareholder has all requisite rights and
authority or the capacity to execute, deliver and perform its obligations under
this Agreement. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of Shareholder, and no other
proceedings on the part of such party are necessary to authorize the execution,
delivery and performance of this Agreement or the transactions contemplated
hereby or thereby on the part of Shareholder. The execution, delivery and
performance of this Agreement will not (x) violate, conflict with, or result in
the breach, acceleration, default or termination of, or otherwise give any other
contracting party the right to terminate, accelerate, modify or cancel any of
the terms, provisions, or conditions of any material agreement or instrument to
which Shareholder is a party or by which it or its assets may be bound or (y)
constitute a violation of any material applicable law, rule or regulation, or of
any judgment, order, injunctive award or decree of any governmental authority
applicable to Shareholder or (z) conflict with, result in the breach or
termination of any provision of, or constitute a default under (in each case
whether with or without the giving of notice or the lapse of time, or both)
Shareholder’s organizational or operating documents or any order, judgment,
arbitration award, or decree to which such Shareholder is a party or by which it
or any of its assets or properties are bound. No approval, authority, or consent
of or filing by Shareholder with, or notification to, any governmental
authority, is necessary to authorize the execution and delivery of this
Agreement or the consummation of the transactions contemplated herein.

 

  2.3. Enforceability. This Agreement has been duly executed and delivered by
Shareholder and, assuming that this Agreement constitutes the legal, valid and
binding obligation of the Company, constitutes the legal, valid, and binding
obligation of Shareholder, enforceable against Shareholder in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally.

 

3.Representations and Warranties of the Company. The Company represents and
warrants to Shareholder as set forth below.

 

  3.1. Organization and Standing; Authority. The Company is duly organized,
validly existing, and in good standing under the laws of the State of Nevada and
has all requisite power and authority to own its properties and conduct its
business as it is now being conducted. The nature of the business and the
character of the properties the Company owns or leases do not make licensing or
qualification of such party as a foreign entity necessary under the laws of any
other jurisdiction, except to the extent such licensing or qualification have
already been obtained. The Company has all requisite rights and authority or the
capacity to execute, deliver and perform its obligations under this Agreement.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of the Company, and no other proceedings on the
part of such party are necessary to authorize the execution, delivery and
performance of this Agreement or the transactions contemplated hereby or thereby
on the part of the Company. The execution, delivery and performance of this
Agreement will not (x) violate, conflict with, or result in the breach,
acceleration, default or termination of, or otherwise give any other contracting
party the right to terminate, accelerate, modify or cancel any of the terms,
provisions, or conditions of any material agreement or instrument to which the
Company is a party or by which it or its assets may be bound or (y) constitute a
violation of any material applicable law, rule or regulation, or of any
judgment, order, injunctive award or decree of any governmental authority
applicable to the Company or (z) conflict with, result in the breach or
termination of any provision of, or constitute a default under (in each case
whether with or without the giving of notice or the lapse of time, or both) the
Company’s organizational documents, or any order, judgment, arbitration award,
or decree to which such the Company is a party or by which it or any of its
assets or properties are bound. No approval, authority, or consent of or filing
by the Company with, or notification to, any governmental authority, is
necessary to authorize the execution and delivery of this Agreement or the
consummation of the transactions contemplated herein.

 



2

 



 

  3.2. Enforceability. This Agreement has been duly executed and delivered by
the Company and, assuming that this Agreement constitutes the legal, valid and
binding obligation of Shareholder, constitutes the legal, valid, and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally.

 

  4. Miscellaneous.

 

  4.1. Further Assurances. From time to time, whether at or following the
Closing, each party shall make reasonable commercial efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.

 

  4.2. Expenses; Fees. Each of the parties shall pay its own costs that it
incurs incident to the preparation, execution, and delivery of this Agreement
and the performance of any related obligations, whether or not the transactions
contemplated by this Agreement shall be consummated. Each party hereto agrees to
pay the costs and expenses, including reasonable attorneys’ fees, incurred by
the prevailing party in litigation, arbitration, administrative proceeding or
any other proceeding related to the enforcement or interpretation of any of the
terms of this Agreement.

 

  4.3. Consequential Damages. EACH PARTY HERETO WAIVES ANY AND ALL CLAIMS
AGAINST THE OTHER FOR ANY LOSS, COST, DAMAGE, EXPENSE, INJURY OR OTHER LIABILITY
WHICH IS IN THE NATURE OF INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES WHICH ARE SUFFERED OR INCURRED AS THE RESULT OF, ARISE OUT
OF, OR ARE IN ANY WAY CONNECTED TO THE PERFORMANCE OF THE OBLIGATIONS UNDER THIS
AGREEMENT.

 

  4.4. Representations and Warranties. All representations, warranties, and
agreements made by the parties pursuant to this Agreement shall survive the
consummation of the transactions contemplated herein until the expiration of the
applicable statute of limitations.

  



3

 

 



  4.5. Notices. All notices or other communications required or permitted
hereunder shall be in writing shall be deemed duly given (a) if by personal
delivery, when so delivered, (b) if mailed, three (3) business days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid and addressed to the intended recipient as set forth below, or (c) if
sent through an overnight delivery service in circumstances to which such
service guarantees next day delivery, the day following being so sent to the
addresses of the parties as indicated on the signature page hereto; or (d) if
sent via email, when sent with return receipt requested and received, in each
case to the addresses as set forth below. Any party may change the address to
which notices and other communications hereunder are to be delivered by giving
the other parties notice in the manner herein set forth.

 



If to the Company, to:



 

Drone Aviation Holding Corp.



Attn: Chief Executive Officer



11651 Central Parkway #118



Jacksonville, FL 32224



 

If to Shareholder, to:



 

Robert Guerra





 

  4.6. Choice of Law. This Agreement shall be governed, construed and enforced
in accordance with the laws of the State of Florida, without giving effect to
principles of conflicts of law. The parties hereto agree to submit to the
jurisdiction of any court of competent jurisdiction located in the State of
Florida, County of Duval, to resolve any dispute relating to this agreement and
waive any right to move to dismiss or transfer any such action brought in any
such court on the basis of any objection to personal jurisdiction or venue.

 

  4.7. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.7.

 

  4.8. Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their permitted successors and assigns. No
party to this Agreement may assign or delegate, by operation of law or
otherwise, all or any portion of its rights, obligations or liabilities under
this Agreement without the prior written consent of the other parties to this
Agreement, which any such party may withhold in its absolute discretion.

 

  4.9. No Third Party Beneficiaries. Nothing in this Agreement shall confer any
rights, remedies or claims upon any Person or entity not a party or a permitted
assignee of a party to this Agreement.

 



4

 



 

  4.10. Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof or were otherwise breached
and that each party hereto shall be entitled to an injunction or injunctions,
specific performance and other equitable relief to prevent breaches of the
provisions hereof and to enforce specifically the terms and provisions hereof,
without the proof of actual damages, in addition to any other remedy to which
they are entitled at law or in equity. Each party agrees to waive any
requirement for the security or posting of any bond in connection with any such
equitable remedy, and agrees that it will not oppose the granting of an
injunction, specific performance or other equitable relief on the basis that
(a) any other party has an adequate remedy at law, or (b) an award of specific
performance is not an appropriate remedy for any reason at law or equity.

 

  4.11. Entire Agreement. This Agreement represents the entire understanding and
agreement between the parties regarding the subject matter hereof and supersede
all prior agreements, representations, warranties, and negotiations between the
parties. This Agreement may be amended, supplemented, or changed only by an
agreement in writing that makes specific reference to this Agreement or the
agreement delivered pursuant to it, and must be signed by all of the parties
hereto. This Agreement may not be amended by email or other electronic
communications.

 

  4.12. Interpretation. The parties have jointly participated in the drafting
and negotiation of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the parties thereto and no presumption of burden of proof shall arise
favoring or burdening any party by virtue of the authorship of any provision in
this Agreement. Whenever possible, each provision of this Agreement shall be
interpreted in a manner to be effective and valid under applicable law, but if
one or more of the provisions of this Agreement is subsequently declared invalid
or unenforceable, the invalidity or unenforceability shall not in any way affect
the validity or enforceability of the remaining provisions of this Agreement. In
the event of the declaration of invalidity or unenforceability, this Agreement,
as modified, shall be applied and construed to reflect substantially the intent
of the parties and achieve the same economic effect as originally intended by
its terms. In the event that the scope of any provision to this Agreement is
deemed unenforceable by a court of competent jurisdiction, or by an arbitrator,
the parties agree to the reduction of the scope of the provision as the court or
arbitrator shall deem reasonably necessary to make the provision enforceable
under the circumstances. The headings contained in this Agreement are intended
solely for convenience and shall not affect the rights of the parties to this
Agreement.

 

  4.13. Waiver. Waiver of any term or condition of this Agreement by any party
shall only be effective if in writing and shall not be construed as a waiver of
any subsequent breach or failure of the same term or condition, or a waiver of
any other term or condition of this Agreement.

 

  4.14. Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signature on each counterpart were on the same
instrument.

 

[Remainder of page intentionally left blank – Signature pages follow]


 



5

 



 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 



  Drone Aviation Holding Corp.         By: /s/ Kendall W. Carpenter   Name:
Kendall W. Carpenter   Title: EVP and CFO         Robert Guerra         By: /s/
Robert Guerra   Name: Robert Guerra



 

 

6



 

